
	
		I
		111th CONGRESS
		2d Session
		H. R. 6137
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  prohibit the possession of a firearm by a person who is adjudicated to have
		  committed a violent act while a juvenile.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Gun Violence Act.
		2.Prohibition on
			 possession of a firearm by a person who is adjudicated to have committed a
			 violent act while a juvenile
			(a)Possession
			 banSection 922(g) of title
			 18, United States Code, is amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 comma at the end of paragraph (9) and inserting ; or; and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)who has been adjudicated by a court of the
				United States to have committed a violent juvenile
				act,
						.
				(b)Violent juvenile
			 act definedSection 921(a) of
			 such title is amended by adding at the end the following:
				
					(36)(A)The term violent
				juvenile act means an act by a person before the person attains 18 years
				of age that, if committed by an adult, would be punishable by a term of
				imprisonment exceeding one year, and—
							(i)has as an element the use,
				attempted use, or threatened use of physical force against another person;
				or
							(ii)that by its nature, involves a
				substantial risk that physical force against another person may be used in the
				course of committing the
				act.
							.
			
